DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 04/12/2022.
Claims 1 and 3-5 are currently pending and have been examined. Applicant amended claims 1 and 3-5.
Claim 2 has been cancelled by the applicant and is withdrawn from examination.
Response to Arguments
Applicant’s arguments with respect to the objection to the abstract have been fully considered and are persuasive.  The objection against the abstract has been withdrawn. 
Applicant’s arguments with respect to the claim objections against claims 2-5, now 3-5 following the cancellation of claim 2, have been fully considered and are persuasive.  The objections against claims 3-5 have been withdrawn. 
Applicant’s arguments with respect to claim 1 rejected under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) to claims 1 and 3-5 has been withdrawn. 
Applicant's arguments with respect to claims 1 and 3-5 rejected under 102(a)(1) and 103 have been fully considered but they are not persuasive. The Applicant asserts that the combination of Cohen and Chiapetta does not disclose, teach, or make obvious “the robot alternately moving in and out between the overlapping zone and one of the two non-overlapping zones in the direction towards the charging station” (see claim 1).  Applicant asserts that Cohen merely discloses the robot is able to moves along the red signal line 62 or the green signal line 64. Cohen is silence about how the robot moves along the red/green signal line. According to the disclosure in FIGS. 4A-4C, the robot only moves in a straight line along the red/green signal line towards the charging dock. The robot does not "snaking" along the signal line, that is, moving in and out alternately between the alleged overlapping zone and one of the two non-overlapping zones in the direction towards the charging dock.
 The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Initially, Applicant asserts that Cohen merely discloses that the robot moves in a straight line along the red/greed signal line towards the charging dock.  However, Cohen explicitly states that if the detector 50 is in the greed/left signal field, the robot moves to the right, and if the detector 50 is in the red/right signal field, the robot will move to the left, until the detector is in the overlap/yellow zone.  It is only when the detector is in the yellow/overlap zone that the robot moves in a straight line toward the docking station (see Cohen paragraph [0074]).  Further, while applicant asserts that the claim limitation “the robot alternately moving in and out between the overlapping zone and one of the two non-overlapping zones in the direction towards the charging station” must be interpreted as “snaking” along the signal line, the Examiner respectfully disagrees.   Applicant appears to assert that this limitation must be interpreted as the robot alternately moving in an out between the overlap zone and one of the two-non overlapping zones in a continuous back and forth motion.  However, under a broadest reasonable interpretation, a robot that moves into a non-overlap zone (the red or green field of Cohen) and back out to the overlap zone (yellow field of Cohen) would read on this limitation, as this limitation does not necessarily need to be interpreted as moving back and forth between the overlap and non-overlap zone in a continuous motion.   Therefore, the Examiner asserts that the combination of Cohen and Chiapetta discloses, teaches, or makes obvious Applicant’s claims to the present invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et. al (U.S. 20070267998 A1) in view of Chiappetta (U.S. 20100082193 A1).
Regarding claim 1, Cohen discloses a method for docking a robot at a charging station, wherein the method is applied between the robot and the charging station (See at least paragraph [0011]);  	the charging station outputs a first transmitting signal and a second transmitting signal to form an overlapping zone and two non-overlapping zone within a transmission range of the two signals at a predetermined distance in front of the charging station, and a blank zone of the two signals is formed within the predetermined distance (See at least paragraphs [0072-0073] and Figs. 4A-4C.); 	when the robot moves to the charging station, the method comprising the following steps: the robot detecting an entry of the robot into the overlapping zone or one of the two non-overlapping zones (See at least paragraphs [0073] and Figs. 4A-4C.);  	the robot alternately moving in and out between the overlapping zone and one of the two non-overlapping zones in the direction towards the charging station (See at least paragraphs [0073-0074] and Figs. 4A-4C.);   	and the robot moving towards the charging station when the robot arrives at the blank zone, to allow the robot docking at the charging station, or the robot rotating and moving backwardly towards the charging station when the robot arrives at the blank zone, to allow the robot to dock at the charging station (See at least paragraphs [0074] and Figs. 4A-4C.),
wherein each one of the first and the second transmitting signals having at least one of different identification features, and each one of the identification features of the first and the second transmitting signals is a different code, a different frequency or a different signal phase (See at least paragraph [0072] and Figs 4A-4C); 	Cohen does not disclose each identification feature is provided for the robot identifying the first and the second transmitting signals to determine whether the robot is in the overlapping zone, the non-overlapping zone, or the blank zone. 	However, Chiappetta teaches an identification feature provided for the robot identifying the first and the second transmitting signals to determine whether the robot is in the overlapping zone, the non-overlapping zone, or the blank zone (See at least paragraph [0049].). 	It would be obvious for one of ordinary skill in the art before the effective filing date of the present invention to combine the identification feature of Chiappetta into the autonomous vehicle of Cohen because both devices are directed to autonomous vehicles automatically docking with their corresponding charging stations. The identification feature would allow the vehicle to determine where the charging station is and how to orient its return to the charging station to recharge and continue performing its automated tasks. 	Regarding claim 3, wherein the step of the robot entering a first non-overlapping zone, and the robot determining the location of a second non-overlapping zone; the robot moving towards the overlapping zone and the charging station (See at least paragraph [0074] and Figs. 4A-4C);  	and the robot detects the entry into the overlapping zone, then the robot moving towards the first non-overlapping zone and the charging station, thereby alternately moving in and out between the overlapping zones and the non-overlapping zones (See at least paragraphs [0073-0074] and Figs. 4A-4C.). 	Regarding claim 4, wherein the step of the robot moving in the direction of the charging station by alternately moving in and out between the overlapping zone and one of the two non-overlapping zones comprising:  	the robot entering a first non-overlapping zone, and the robot determining the location of a second non-overlapping zone (See at least paragraphs [0073-0074] and Figs. 4A-4C.);  	the robot moving towards the second non-overlapping zone and the charging station (See at least paragraphs [0073-0074] and Figs. 4A-4C.);  	upon detecting the entry into the second non-overlapping zone, the robot moving towards the overlapping zone and the charging station (See at least paragraphs [0074] and Figs. 4A-4C.);  	and upon detecting the entry into the overlapping zone, the robot moving toward the second non-overlapping zone and the charging station, thereby alternately moving in and out between the overlapping zone and the non-overlapping zones (See at least paragraphs [0074] and Figs. 4A-4C.). 	Regarding claim 5, wherein the step of the robot moving in the direction of the charging station by alternately moving in and out between the overlapping zone and one of the two non-overlapping zones comprising:  	the robot entering the overlapping zone, and then moving to a first non- overlapping zone, thereby determining the location of the first non- overlapping zone and the overlapping zone (See at least paragraphs [0073-0074] and Figs. 4A-4C.);  	and the robot moving between the overlapping zone and the first non- overlapping zone, thereby alternately moving in and out between the overlapping zone and the non-overlapping zones (See at least paragraphs [0073-0074] and Figs. 4A-4C.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666